DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Response to Amendment
Applicant’s amendments with respect to claims filed on 09/16/2021 have been entered.  Claims 1-11, 13 and 15-23 remain pending in this application and are in condition for allowance.  
Response to Arguments
Applicant’s arguments, see remarks, filed 09/16/2021, with respect to the rejection of the claims under 35 U.S.C. §103 have been fully considered and are persuasive.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ambar Nayate on 09/23/2021.  This application is amended as follows (see strikethrough and underline below).
Claim 15.  The method of claim 1, wherein receiving the user response comprises receiving an updated blood glucose measurement value for the user from a blood glucose meter that is separate from the infusion device, and wherein the operating of the infusion device in the manner that is influenced by the user response comprises reinitializing a closed-loop mode for the infusion device based at least in part on the updated blood glucose measurement value, wherein the closed-loop mode is the first mode of fluid delivery.
Claim 16. The method of claim 1,the operating of the infusion device in the manner that is influenced by the user response comprises reinitializing a closed-loop mode for the infusion device based at least in part on the updated blood glucose measurement value and the updated calibration factor, wherein the closed-loop mode is the first mode of fluid delivery.
Claim 18. The method of claim 17, wherein the operating the infusion device to deliver the insulin to the user in the n updated blood glucose reference measurement value; and reinitializing the closed-loop mode based at least in part on the updated blood glucose reference measurement value in response to determining the sensor glucose value corresponds to the updated blood glucose reference measurement value.
Claim 19. The method of claim 17, wherein the operating of the infusion device to deliver the insulin to the user in the 
Claim 20.  The method of claim 17, wherein the operating of the infusion device to deliver the insulin to the user in the n updated blood glucose reference measurement value and the sensor glucose value; automatically providing a second user notification indicating an 
Claim 21.  The method of claim 17, wherein the operating of the infusion device in the alternative mode comprises operating the infusion device to deliver a pre-programmed safe basal rate or a pre-programmed open-loop overnight basal rate.
Examiner’s Statement of Reason for Allowance
Claims 1-11, 13 and 15-23 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 17 the prior art of record (see Non-Final mailed on 06/16/2021) is the closest prior art but does not teach or otherwise render obvious in combination with all claim limitations:
“operating the infusion device in the second mode; receiving a user response after the infusion device is operating in the second mode, the user response being indicative of whether the infusion device should remain operating in the second mode, reinitialize operation in the first mode, or transition from the second mode to another mode; and operating the infusion device in of claim 1 and
“operating the infusion device in the alternative mode;  receiving a user response after the infusion device is operating in the alternative mode, the user response being indicative of whether the infusion device should remain operating in the alternative mode, reinitialize operation in the closed-loop mode, or transition from the alternative mode to another mode; and operating the infusion device to deliver the insulin to the user in a manner that is influenced by the user response” of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783